Name: Council Regulation (EEC) No 3221/86 of 21 October 1986 amending for the fifth time Regulation (EEC) No 3721/85 fixing, for certain fish stocks and groups of fish stocks, total allowable catches for 1986 and certain conditions under which they may be fished
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 300/2 Official Journal of the European Communities 24. 10 . 86 COUNCIL REGULATION (EEC) No 3221 /86 of 21 October 1986 amending for the fifth time Regulation (EEC) No 3721/85 fixing, for certain fish stocks and groups of fish stocks, total allowable catches for 1986 and certain conditions under which they may be fished Whereas the quantity of herring discarded from catches made from the Clyde stock (ICES division VI a) to date has been less than that on which the scientific re ­ commendation was based ; whereas the TAC for this stock may in consequence be increased, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), and in particular Article 1 1 thereof, Having regard to the proposal from the Commission, Whereas, under the terms of Article 3 of Regulation (EEC) No 170/83, it is incumbent upon the Council to establish the total allowable catches (TACs) by stock or group of stocks, the share available to the Community and the specific conditions under which these catches must be taken ; whereas, under the terms of Article 4 of the same Regulation, the share available to the Com ­ munity is allocated among the Member States ; Whereas Regulation (EEC) No 3721 /85 (2), as last amended by Regulation (EEC) No 2374/86 (3), fixes for certain fish stocks and groups of fish stocks, provisional TACs for 1986 and certain conditions under which they may be fished ; Article 1 The figures relating to herring of the Clyde stock (ICES division VI a) in Annexes I and II of Regulation (EEC) No 3721 /85 are hereby replaced by those shown in Annexes I and II respectively of this Regulation , Article 2 This Regulation shall enter , into force on the third day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 21 October 1986. For the Council The President G. PATTIE (') OJ No L 24, 27 . 1 . 1983, p . 1 . 0 OJ No L 361 , 31 . 12. 1985, p . 5 . (3 OJ No L 206, 30 . 7. 1986, p . 4. 24. 10 . 86 Official Journal of the European Communities No L 300/3 ANNEX I TACs by stock and by area for 1986  shares available to the Community Species ICES divisionor NAFO zone 1986 TAC (in tonnes) Shares available to the Community for 1986 (in tonnes) Herring IV a Clyde stock (10) 3 400 3 400 ANNEX II Stock Member State 1986 Quota(tonnes) Species Geographical region ICES division or NAFO zone Herring West Scotland (Clyde stock) IV a Clyde stock (2) Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 3 400 EEC total 3 400